UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-4741


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TERRY LEE HAGAN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:13-cr-00057-1)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before MOTZ, GREGORY, and THACKER, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


W. Michael Frazier, FRAZIER & OXLEY, L.C., Huntington, West
Virginia, for Appellant. Richard Gregory McVey, Assistant United
States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry    Lee    Hagan         pleaded      guilty       to   distribution         of

oxycodone,       in    violation        of     21      U.S.C.    § 841(a)      (2012).          The

district court sentenced Hagan to 216 months of imprisonment and

he now appeals.             Appellate counsel has filed a brief pursuant

to    Anders     v.    California,           386 U.S. 738    (1967),    questioning

whether Hagan’s         sentence         is    reasonable.             Hagan   filed      pro    se

supplemental briefs raising additional issues.                              In addition, the

Government has filed a motion to dismiss the appeal based on the

waiver in the plea agreement.                       For the reasons that follow, we

affirm in part and grant the Government’s motion to dismiss in

part.

               Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                       United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                                   A waiver

will preclude appeal of a specific issue if the waiver is valid

and   the   issue      is     within         the    scope     of      the   waiver.       United

States v.      Blick,       408 F.3d 162,      168     (4th    Cir.     2005).         The

question    of    whether         a   defendant         validly       waived   his    right      to

appeal is a question of law that this court reviews de novo.

Id. at 168.

               “The validity of an appeal waiver depends on whether

the defendant knowingly and intelligently agreed to waive the

right to appeal.”           Id. at 169 (citation omitted).                       To determine

                                                   2
whether a waiver is knowing and intelligent, we examine “the

totality      of     the   circumstances,          including       the   experience      and

conduct of the accused, as well as the accused’s educational

background         and     familiarity        with     the     terms     of    the       plea

agreement.”          United States v. General, 278 F.3d 389, 400 (4th

Cir.    2002)      (internal     quotation         marks     and   citation     omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Rule 11

colloquy,      the      waiver   is    both    valid    and    enforceable.          United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United

States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

              We have thoroughly reviewed the record and conclude

that the district court fully complied with the requirements of

Rule    11.        We    further      conclude     that      Hagan’s     waiver     of   his

appellate rights was knowing and intelligent.                             The appellate

waiver forecloses Hagan’s right to appeal any issues related to

his conviction or the sentence imposed, except a sentence above

the    statutory         maximum,     and     excepting       claims     of   ineffective

assistance of counsel.              Here, the district court sentenced Hagan

below    the       statutory     maximum.          Therefore,       Hagan     has    waived

appellate review of his conviction and sentence.

              In     his   pro   se    supplemental          briefs,     however,    Hagan

argues that trial counsel rendered ineffective assistance.                                To

prove a claim of ineffective assistance of counsel, a defendant

                                               3
must show (1) “that counsel’s performance was deficient,” and

(2) “that         the    deficient     performance          prejudiced      the    defense.”

Strickland v. Washington, 466 U.S. 668, 687 (1984).                                Moreover,

we    may    address       a   claim   of    ineffective           assistance     on    direct

appeal only if the lawyer’s ineffectiveness conclusively appears

on the record.             United States v. Baldovinos, 434 F.3d 233, 239

(4th Cir. 2006).               We have thoroughly reviewed the record and

conclude that Hagan has failed to demonstrate that ineffective

assistance of counsel conclusively appears on the record. *

                  We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.             Accordingly, we affirm the judgment in part and

grant the Government’s motion to dismiss in part.                                 This court

requires that counsel inform Hagan, in writing, of the right to

petition      the       Supreme   Court     of       the   United    States   for      further

review.       If Hagan requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may        move     in     this    court         for       leave    to     withdraw         from

representation.            Counsel’s motion must state that a copy thereof

was served on Hagan.              We dispense with oral argument because the

facts      and     legal    contentions      are       adequately        presented     in    the


       *
       We have also considered the remaining issues in Hagan’s
pro se supplemental briefs and conclude that they lack merit.



                                                 4
materials before the court and argument would not aid in the

decisional process.



                                            AFFIRMED IN PART;
                                            DISMISSED IN PART




                             5